Title: Cash Accounts, November 1763
From: Washington, George
To: 



[November 1763]




Contra



Novr 1—
By 1 dozn Oranges 5/—Washing 5/—Servts 4/
£ 0.14. 0



By Club at Trebells 2/6—Smith 1/3
0. 3. 9


3—
By Mrs Campbells Acct £4.4.0—Barbers £1.8.0
5.12. 0



By Barber at York
0. 2. 6



By Servants Do 2/6
0. 2. 6


6—
By Doctr [Thomas] Walker for part of the Exps. to the Surveyors of Nansemond & Norfolk
6. 0. 0



By Mr Barthw Dandridge for Sundries
2.11.10



By 1 pr Scissars 1/6—Servants 5/
0. 6. 6


8—
By Exps. at King Wm Ct House
0. 5. 6


9—
By Ditto at Tods Bridge 12/3—Do at Sneads 2/6
0.14. 9



By Ferriage at Port Royal 2/6— Gave away 2/6
0. 5. 0


10—
By Ferriage, & Ferrymen at Hoes
0.15. 3


12—
By Samuel Johnson Junr for John Prescot
2. 0. 0



Do for Balle of Acct
5. 3. 8


13—
By a Negroe Doctr to Breechy
0.10. 0


15—
By Edward Violet £6—Do to his Wife for her share of Butter £5/
11. 0. 0


27—
By John Alton
3. 0. 0



By Henry Taylor
1. 0. 0


29—
By Expences at Alexandria
0. 7. 8



By Turner mendg Coffee Mill 3/6—By [Thomas] Bishop 8/10
0.12. 4


